DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 - 26, 28 - 29 and 36 - 39 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Letsky (US 2012/0265391 - from applicants IDS).

In regards to claim 21, Letsky discloses an autonomous mobile robot (Letsky Fig. 1, part 202) comprising: 
a drive system to move the autonomous mobile robot across a floor surface (Letsky Fig. 1 - 9); 
a wireless transceiver configured to communicate with a mobile computing device (Letsky Fig. 13, part 234); and 
a controller configured to execute operations (Letsky [0081]: “robot control system 230”) comprising: 
initiating definition of a virtual barrier in response to receiving, at the wireless transceiver and from the mobile computing device, data indicative of one or more user instructions to define the virtual barrier (Letsky [102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session” also see [107]); and 
restricting movement of the autonomous mobile robot beyond the virtual barrier as the autonomous mobile robot maneuvers about the floor surface (Letsky [0105]: “the autonomous robot… begins the step of maneuvering across an area defined by the area of confinement… the boundary information, robot dimensions (cutting width), and exclusion information to generate a grid or map that indicates where the autonomous robot 200 should travel, should not travel or has already traveled. This includes the step of tracking completed grid points… robot control system 230 navigates the autonomous robot 200 inside the boundary 220 according to the selected pattern”).

In regards to claim 22, Letsky discloses the autonomous mobile robot of claim 21, wherein the data indicative of the one or more user instructions comprise data indicative of at least one of a location or an orientation of the virtual barrier (Letsky [102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session” where the perimeters reads on data indicative of a location).  
In regards to claim 23, Letsky discloses the autonomous mobile robot of claim 21, wherein the data indicative of the one or more user instructions comprise data indicative of at least one of a dimension or a shape of the virtual barrier (Letsky [102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session” where the perimeters reads on data indicative of a dimension).   

In regards to claim 24, Letsky discloses the autonomous mobile robot of claim 21, wherein the operations further comprise providing a visual or audible indication in response to the definition of the virtual barrier (Letsky fig. 11, 12, 19; [0080] - [0092], [0100] - [0103, [0105] - [0109]: noting that the body traverses the perimeter and thus the body is a visual indicator of the line forming the perimeter and the direction of travel is an indicator of the direction of the perimeter).  

In regards to claim 25, Letsky discloses the autonomous mobile robot of claim 24, wherein the visual or audible indication is indicative of a location or an orientation of the virtual barrier (Letsky fig. 11, 12, 19; [0080] - [0092], [0100] - [0103, [0105] - [0109]: noting that the body traverses the perimeter and thus the body is a visual indicator of the line forming the perimeter and the direction of travel is an indicator of the direction of the perimeter).  

In regards to claim 26, Letsky discloses the autonomous mobile robot of claim 21 (Letsky Fig. 1, part 202), wherein the operations further comprise:
maneuvering the autonomous mobile robot about the floor surface while restricting the movement of the autonomous mobile robot beyond the virtual barrier (Letsky [0105]: “the autonomous robot… begins the step of maneuvering across an area defined by the area of confinement… the boundary information, robot dimensions (cutting width), and exclusion information to generate a grid or map that indicates where the autonomous robot 200 should travel, should not travel or has already traveled. This includes the step of tracking completed grid points… robot control system 230 navigates the autonomous robot 200 inside the boundary 220 according to the selected pattern”), and 
transmitting, to the mobile computing device, mapping data collected by the autonomous mobile robot as the autonomous mobile robot is maneuvered about the floor surface to cause the mobile computing device to present a representation of a map of the floor surface (Letsky [0162]: “the server 400 maintains an accurate and real-time log of the work session (i.e., lawn mowing) data so that a user can track current work sessions by viewing them [on] a map of the area of confinement 520 and real-time or substantially real-time (i.e., within a 10 second delay, a 30 second delay, or a one minute or more delay) data regarding operation of the autonomous robot 500 including which areas of the area of confinement 520 (i.e., the lawn) have already been mowed, which have not yet been mowed, and the current location of the autonomous robot 500 in the area of confinement 520… The area of confinement 520 can be illustrated in contrasting colors such that the user can visualize the portions of the area of confinement 520 (i.e., a yard) on which work has already been completed, and the portions of the area of confinement 520 on which work has not yet been completed”).  

In regards to claim 28, Letsky discloses the autonomous mobile robot of claim 21 (Letsky fig. 1), wherein initiating the definition of the virtual barrier comprises initiating the definition of an entirety of the virtual barrier (Letsky [Fig. 10-12; [0081]: “The desired area of confinement 220 is the area within which the autonomous robot 200 is intended to perform its task. During the Setup Mode described below, the autonomous robot 200 is trained so that the autonomous robot 200 does not exit the area of confinement 220 during operation. In certain embodiments, when in use the autonomous robot 200 is able to stay within the defined perimeter of the desired area of confinement 220 by monitoring and mapping its own location with respect to the stored perimeter at all times” also see [0087]: where the barrier is user defined an may be any shape or size).  

In regards to claim 29, Letsky discloses the autonomous mobile robot of claim 21, further comprising a cleaning system configured to clean the floor surface during the movement of the autonomous mobile robot (Letsky [0066]: “an autonomous robot 200 designed for mowing a lawn is illustrated according to one embodiment of the present invention. While the invention will be described in terms of an autonomous robot designed for mowing a lawn, it is to be understood that the control system and methods described herein can be implemented into any type of autonomous machine that must perform a desired activity within a desired area of confinement, including without limitation cleaning machines (i.e., vacuum cleaners and snow plow/removal), polishing machines, repair machines, and/or demolition machines or the like” also see [0083]).  

In regards to claim 36, Letsky discloses a method comprising: 
receiving, at a mobile computing device, data indicative of one or more user instructions to initiate definition of a virtual barrier (Letsky [102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session” also see [107]); and 
transmitting, from the mobile computing device to an autonomous mobile robot movable about a floor surface, data indicative of the virtual barrier to establish the virtual barrier (Letsky [O066 and 0102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session. This allows the autonomous robot 200 to travel between different parts of a lawn, for example, front and back yards”) such that, during an autonomous operation of the autonomous mobile robot, movement of the autonomous mobile robot beyond the virtual barrier is restricted (Letsky [0105]: “the autonomous robot… begins the step of maneuvering across an area defined by the area of confinement… the boundary information, robot dimensions (cutting width), and exclusion information to generate a grid or map that indicates where the autonomous robot 200 should travel, should not travel or has already traveled. This includes the step of tracking completed grid points… robot control system 230 navigates the autonomous robot 200 inside the boundary 220 according to the selected pattern”).  

In regards to claim 37, Letsky discloses the method of claim 36, wherein the data indicative of the one or more user instructions comprises data indicative of at least one of a location or an orientation of the virtual barrier. In regards to claim 37, claim 37 corresponds in scope to claim 22 and is similarly rejected.
  

In regards to claim 38, Letsky discloses the method of claim 36, wherein the data indicative of the one or more user instructions comprises data indicative of at least one of a dimension or a geometry of the virtual barrier In regards to claim 38, claim 38 corresponds in scope to claim 23 and is similarly rejected.

In regards to claim 39, Letsky discloses the method of claim 36, further comprising: 
receiving mapping data collected by the autonomous mobile robot as the autonomous mobile robot is maneuvered about the floor surface (Letsky [0162]: “the server 400 maintains an accurate and real-time log of the work session (i.e., lawn mowing) data so that a user can track current work sessions by viewing them [on] a map of the area of confinement 520 and real-time or substantially real-time (i.e., within a 10 second delay, a 30 second delay, or a one minute or more delay) data regarding operation of the autonomous robot 500 including which areas of the area of confinement 520 (i.e., the lawn) have already been mowed, which have not yet been mowed, and the current location of the autonomous robot 500 in the area of confinement 520… The area of confinement 520 can be illustrated in contrasting colors such that the user can visualize the portions of the area of confinement 520 (i.e., a yard) on which work has already been completed, and the portions of the area of confinement 520 on which work has not yet been completed”), and 
presenting a representation of a map of the floor surface based on the mapping data (Letsky [0105]: “the autonomous robot… begins the step of maneuvering across an area defined by the area of confinement… the boundary information, robot dimensions (cutting width), and exclusion information to generate a grid or map that indicates where the autonomous robot 200 should travel, should not travel or has already traveled. This includes the step of tracking completed grid points… robot control system 230 navigates the autonomous robot 200 inside the boundary 220 according to the selected pattern”).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Letsky (US 2012/0265391 - from applicants IDS) in view of Dooley et al (US 2009/0281661- from applicants IDS).
In regards to claim 27, Letsky discloses the autonomous mobile robot of claim 21 (Letsky fig. 1), wherein the virtual barrier divides the floor surface into a first area and a second area (Letsky [102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session. This allows the autonomous robot 200 to travel between different parts of a lawn, for example, front and back yards” where different parts reads on first and second area) , and the operations comprise: 
initiating, based on the data indicative of the one or more user instructions, a first cleaning operation to clean the first area at a first time (Letsky [O066 and 0102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session. This allows the autonomous robot 200 to travel between different parts of a lawn, for example, front and back yards” where different parts reads on first and second area) where a cleaning operations as well as setting multiple perimeters that will be traveled between reads on specific areas to clean. Furthermore, operation in each perimeter is its own cleaning operation), and 

Letsky does not disclose initiating, based on the data indicative of the one or more user instructions, a second cleaning operation to clean the second area at a second time.  However, Letsky does disclose to clean the second area at a second time (Letsky [O066] and [0102]). Furthermore, Dooley teaches the ability to perform a second cleaning operation (Dooley [Fig. 16 and 0360]: “the robot follows one or more of the above cleaning methods and/or other variations, but engages in multiple cycles where it varies its activity for different stages in the cleaning process, such as removing dirt first with one system and applying a protective finish with a second system as just one embodiment; and/or any combination of the above approaches”). 
Letsky and Dooley are analogous art because they are in the same field of endeavor, controlling the movement of an autonomous cleaning robot. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claimed invention of Letsky’s to further incorporate a second cleaning operation of Dooley, to further define cleaning areas/operations for the robot. The suggestion/motivation to combine is that a robot which includes a second cleaning operation is capable of efficiently cleaning the precise desired areas.
In regards to claim 30, Letsky discloses all of the elements of claim 29 as discussed above. Letsky does not disclose the cleaning system comprises a wet cleaning system configured to support a cleaning pad on a forward portion of the autonomous mobile robot.  However, Dooley discloses the above limitation (Dooley [Fig. 16 and 0135]: “Cleaning module 163 includes an extra-wide cleaning pad which may be utilize for wet mopping or dry mopping. Cleaning module 164 includes a cleaning solution well, a sprayer or dispenser”).
Letsky and Dooley are analogous art because they are in the same field of endeavor, controlling the movement of an autonomous cleaning robot. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the claimed invention of Letsky’s to further provide a wet cleaning/mopping operation to the robot of Dooley, thus enabling the wet cleaning/mopping to be confined to an area. The suggestion/motivation to combine is that a robot which includes a second cleaning operation is capable of efficiently cleaning the precise desired areas.

In regards to claim 40,  modified Letsky discloses the method of claim 36, wherein the virtual barrier divides the floor surface into a first area and a second area (Letsky [102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session. This allows the autonomous robot 200 to travel between different parts of a lawn, for example, front and back yards” where different parts reads on first and second area), and wherein the operations comprise: 
transmitting an instruction (Letsky [O066 and 0102]) to cause the autonomous mobile robot toPage:
initiate a first cleaning operation to clean the first area at a first time (Letsky [O066 and 0102]: “the user may program the autonomous robot 200 with multiple perimeters in which the autonomous robot 200 will travel to each perimeter and use it as the limitations of its area of confinement during a work session. This allows the autonomous robot 200 to travel between different parts of a lawn, for example, front and back yards” where different parts reads on first and second area) where a cleaning operations as well as setting multiple perimeters that will be traveled between reads on specific areas to clean. Furthermore, operation in each perimeter is its own cleaning operation), and 
initiate a second cleaning operation to clean the second area at a second time (Dooley [Fig. 16 and 0360]: “the robot follows one or more of the above cleaning methods and/or other variations, but engages in multiple cycles where it varies its activity for different stages in the cleaning process, such as removing dirt first with one system and applying a protective finish with a second system as just one embodiment; and/or any combination of the above approaches” where Letsky does not disclose initiating, based on the data indicative of the one or more user instructions, a second cleaning operation to clean the second area at a second time.  However, Letsky does disclose to clean the second area at a second time (Letsky [O066] and [0102]) as corresponded in claim 27 above). 

Allowable Subject Matter
Claims 31 through 35 are allowed.
The prior art of record fails to teach or suggest each and every element of the claims. For example, while US 20050287038 Dubrovsky et al. (provided via applicants IDS) appears to be analogous art, it fails to teach or suggest all of the limitations of the independent claim. For example, Dubrovsky does not teach or suggest, in combination with the other elements of the claim, a device on the robot such as the claimed “user input device operable to initiate a defining of a virtual barrier beyond which movement of the robot is restricted.” Therefore, Dubrovsky fails to teach or suggest the claim combination of claim 1. Additionally, examiner’s search of the prior art does not result in any combination of reference which would be reasonably considered to result in the claimed combination of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664